UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-906-2 (JMF)
                                                                       :
ORLANDO MERCADO,                                                       :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court has been advised that the Defendant may want to enter a change of plea.
Accordingly, the parties shall appear for a conference with the Court on June 24, 2021, at 3:30
p.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,
New York. Unless and until the Court orders otherwise, the proceeding will be held in person.

        All members of the public, including attorneys, must complete a questionnaire and have
their temperature taken before being allowed entry into the Courthouse. Attached to this Order
are instructions and a link to the questionnaire. In light of these protocols, counsel and
Defendant should arrive at the Courthouse early to ensure that the proceeding can begin on time.

        The Court’s current protocols require anyone in the courthouse to wear a mask (fully
covering the mouth and nose) while in public areas of the courthouse. (Please note that
bandanas, neck gaiters, or masks with exhalation valves or vents are not permitted.) That said, if
everyone in the well of the courtroom during the proceeding (including counsel, any parties,
witnesses, law enforcement, court reporters, and interpreters) has been fully vaccinated and
confirms as much before the proceeding on a sign-in sheet maintained by the Courtroom Deputy,
the Court may permit the participants in the proceeding to remove their masks and do without
social distancing. If the Court grants such permission, the participants in the proceeding may
remove their masks only when they are in in the well of the courtroom and must place their
masks back on before leaving the well. In accordance with the Court’s current protocols,
everyone sitting in the gallery of the courtroom must be masked and maintain social
distancing, even if fully vaccinated.

       In the interest of public health, and in order to comply with social distancing protocols,
the parties are strongly encouraged to limit the number of people in the courtroom as
much as possible. Indeed, seating at both counsel table and in the public area of the courtroom
may be severely limited. In view of those limitations and the restrictions on entry into the
Courthouse, the Court will provide listen-only public access to the proceeding by telephone
given the public health situation. Members of the public may listen to the proceeding by calling
the Court’s dedicated conference call line at (888) 363-4749, using access code 542-1540
followed by the pound (#) key.

       SO ORDERED.

Dated: June 21, 2021                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                               3
